Case 2:20-cv-04007-DSF-PD Document 16 Filed 09/23/20 Page 1 of 2 Page ID #:67


                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   COLTON BRYANT,                        Case No.: 2:20-cv-04007 DSF (PDx)
                                           Hon. Dale S. Fischer
12
                Plaintiff,                 ORDER GRANTING STIPULATION
13                                         FOR DISMISSAL OF THE ENTIRE
                                           ACTION
14        vs.

15 SC COIN LAUNDRY 2, INC. D/B/A
16 LUCKY COIN LAUNDRY;
   CONSTANCE M. DELIO FAMILY
17 LIMITED PARTNERSHIP; DOES 1 to

18 10,

19              Defendants.
20

21

22

23

24

25

26

27

28


                                         ORDER
Case 2:20-cv-04007-DSF-PD Document 16 Filed 09/23/20 Page 2 of 2 Page ID #:68



 1        Based on the stipulation of the parties and for good cause shown:
 2

 3        IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 4

 5 all parties to bear their own fees and costs.

 6

 7        IT IS SO ORDERED.
 8   DATED: September 23, 2020
 9                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   1
                                             ORDER
